Case 21-00571-als11        Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35           Desc Main
                                   Document      Page 1 of 11



                           UNITED STATES BANKRUPTCY COURT

                                SOUTHERN DISTRICT OF IOWA

In Re:                                           )   Case No. 21-00571
                                                 )
CYCLE FORCE GROUP, L.L.C.                        )   Chapter 11
                                                 )
         Debtor and Debtor in Possession.        )   Hon.
                                                 )
2105 SE 5th St.                                  )   FIRST DAY MOTION
Ames, IA 50010                                   )   DEBTOR’S MOTION FOR ORDER
                                                 )   APPROVING ENGAGEMENT
EIN: XX-XXXXXXX                                  )   AGREEMENT BETWEEN THE
                                                 )   DEBTOR AND ITS CHIEF FINANCIAL
                                                 )   OFFICER
                                                 )   [Bankruptcy Code sections. 327(b), 363 &
                                                 )   365]
                                                 )
                                                 )   No Hearing Set.

         Cycle Force Group, LLC (the “Debtor” or “CFG”), the Debtor and Debtor in Possession

herein, by and through its Proposed General Reorganization Counsel, Jeffrey D. Goetz, Esq., and

Krystal R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C.,

respectfully files the instant First Day Motion for Order pursuant to bankruptcy Code sections

327(b), 363 and 365 approving the Engagement Agreement between the Debtor and Ms. Mary

Tanner, as its Chief Financial Officer (“CFO”), and would show this Honorable Court as follows:

         1.     On April 22, 2021 (the “Petition Date”), the Debtor filed its Voluntary Petition under

Chapter 11 of the Bankruptcy Code (Docket Item 1). The Debtor is now duly acting as a Debtor in

Possession pursuant to Bankruptcy Code sections 1107 and 1108.

         2.     Since July 2020, Mary Tanner has been engaged and acting as CFG’s CFO. On

January 8, 2021, Mary Tanner and CFG entered into a formal, written Engagement Agreement that

provided for Mary Tanner’s continued engagement as CFO. Mary Tanner, as a corporate officer of

CFG, has assisted Debtor’s General Reorganization Counsel and Financial Advisors in preparing
Case 21-00571-als11        Doc 8     Filed 04/22/21 Entered 04/22/21 17:17:35           Desc Main
                                    Document      Page 2 of 11



CFG for the filing of the instant Chapter 11 reorganization case, in addition to the usual and

ordinary duties and job responsibilities of a Chief Financial Officer.

       3.      The Engagement Agreement provides for Mary Tanner to be compensated on a time

and expense basis, with Ms. Tanner’s rate at $125.00 per hour. Travel will be billed at 50% of the

hourly rate. The Debtor paid a $46,000.00 retainer to Ms. Tanner pre-petition. The Debtor will

further be responsible for Mary Tanner’s reasonable out-of-pocket expenses. A true and exact copy

of CFG’s Engagement Agreement with Mary Tanner is attached hereto as Exhibit “A” and is

incorporated by reference herein.

       4.      Mary Tanner is uniquely qualified to assume the responsibility of and act as CFG’s

Chief Financial Officer.    A true and exact copy of Mary Tanner’s Curriculum Vitae is attached

hereto as Exhibit “B”, and incorporated by reference herein.

       5.      Based on the Debtor being a Debtor in Possession pursuant to Bankruptcy Code

section 1108, and based on the terms, conditions and nature of the Engagement Agreement, the

Debtor views and asserts that Mary Tanner’s engagement as a corporate officer of the Debtor, and

not an outside professional, is pursuant to its ordinary course of business under Bankruptcy Code

section 363(c)(1).

       6.      Additionally, based on the terms, conditions and nature of the Engagement

Agreement, the Debtor views and asserts that the engagement and employment of Mary Tanner

would not come within the purview or requirements of Bankruptcy Code sections 327, 328, 330 or

331. To the extent the Court, creditors, or interested parties believe and assert that Mary Tanner is a

professional subject Bankruptcy Code sections 327, 328, 330 and 331, the Debtor would assert that

Bankruptcy Code section 327(b) would be applicable, in that the Debtor, as Debtor in Possession, is



                                                   2
Case 21-00571-als11       Doc 8     Filed 04/22/21 Entered 04/22/21 17:17:35          Desc Main
                                   Document      Page 3 of 11



authorized to operate the Debtor’s business pursuant to Bankruptcy Code section 1108 and the

Debtor as Debtor in Possession may retain Mary Tanner as such a professional.

       7.      Further, to the extent that the Engagement Agreement is deemed an executory

contract subject to assumption or rejection, the Debtor hereby moves for assumption of said

Engagement Agreement pursuant to Bankruptcy Code section 365(a). The Debtor asserts that the

Engagement Agreement is not, and has not, been in default, so therefore there is no need to cure or

provide adequate assurances as a condition to such assumption. As a part of this engagement, Mary

Tanner agrees to provide a monthly accounting of her fees and expenses to the United States

Trustee.

       8.      For the sake of complete and adequate disclosure, the Debtor would assert that the

terms and conditions of employment, the retainer, and compensation paid and to be paid to Ms.

Tanner, are reasonable and necessary under the circumstances. Additionally, the Debtor asserts that

Ms. Tanner held no interest pre-petition, and holds no interest post-petition, that is adverse to the

Debtor or the Bankruptcy Estate, and that she is a “disinterested person”, as that term is defined

under Bankruptcy Code section 101(14).

       9.      To the extent the “Jay Alix Protocols” are applicable in this jurisdiction, and

applicable to this case and matter, the Debtor and Mary Tanner agree to the following disclosures

and procedures:

       a)      Ms. Tanner has no connection, relationship or affiliation with secured creditors, any

proposed post-petition lenders, significant unsecured lenders, equity holders, current or former

officers and directors, prospective buyers, or investors;




                                                   3
Case 21-00571-als11        Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35              Desc Main
                                   Document      Page 4 of 11



       b)       Ms. Tanner has no involvement as a creditor, service provider or professional with

any entity of the Debtor or of any affiliate that might have an alliance agreement, marketing

agreement, joint venture, referral arrangement or similar agreement;

       c)       The Debtor’s schedules and statements provide information regarding the size,

membership and structure of the Debtor’s Board of Directors, so as to enable the Office of the

United States Trustee and other interested parties to determine that the Board of Directors is

independent;

       d)       That as of the Petition Date, Ms. Tanner has no accrued and unpaid pre-petition

compensation;

       e)       Ms. Tanner and the Debtor are not aware of the existence of any asserted or

threatened claims against Ms. Tanner arising from any act or omission in the course of her pre-

petition engagement;

       f)       Ms. Tanner and the Debtor will supplement these disclosures on a timely basis as

needed throughout the engagement and the case;

       g)       That this Motion adequately discloses the compensation terms, including the hourly

rates, and the terms, if any, of any success fee or back-end fee that may be requested;

       h)       Ms. Tanner and the Debtor will file with the Court, and provide notice to the Office

of the United States Trustee and all official committees, reports of compensation earned and

expenses incurred on at least a quarterly basis. Such reports shall summarize the services provided,

identify the compensation earned, and itemize the expenses incurred, pursuant to local practice and

in conformity with the requirements in the In re Pothoven case. Such notice shall provide a time

period for objections, and all compensation shall be subject to review by the Court in the event an

objection is filed (i.e., a “negative notice” procedure);

                                                    4
Case 21-00571-als11          Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35        Desc Main
                                     Document      Page 5 of 11



          i)    Success fees or other back-end fees, if any, shall be approved by the Court at the

conclusion of the case on a reasonableness standard and shall not be pre-approved under

Bankruptcy Code section 328(a). No success fee or back-end fee shall be sought upon conversion

of the case, dismissal of the case for cause or appointment of a trustee;

          j)    The Debtor shall be permitted to indemnify Ms. Tanner in her capacity as an officer

of the Debtor on the same terms as provided to the Debtor’s other officers and directors under the

corporate bylaws and applicable state law, along with insurance coverage under the Debtor’s D&O

policy;

          k)    Pursuant to the “one hat” policy, after accepting an engagement in one capacity, Ms.

Tanner shall not accept another engagement for the same or any affiliated debtor in another

capacity; and

          l)    For a period of three years after the conclusion of the engagement, Ms. Tanner shall

not make any investments in the Debtor or Reorganized Debtor.

          10.   Filed contemporaneously with the initial Motion, the Debtor filed a Stipulation for

Consensual Use of Cash Collateral. Said Cash Collateral Stipulation contemplates use by the

Debtor of the Cash Collateral of its secured creditors for the Debtor’s regular, usual, ordinary,

customary and necessary expenses, including the compensation to be paid to Ms. Tanner.

          11.    The Debtor asserts that the engagement and employment of Ms. Tanner as Chief

Financial Officer is essential and critical to the Debtor’s Chapter 11 case and successful

reorganization. Ms. Tanner’s experience and expertise will enhance the Debtor’s chances for a

successful reorganization.

          WHEREFORE, the Debtor respectfully requests the Court enter an order approving the

instant Motion and approving the terms and conditions of the Engagement Agreement

                                                   5
Case 21-00571-als11       Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35            Desc Main
                                  Document      Page 6 of 11



between the Debtor and Mary Tanner pursuant to Bankruptcy Code sections 327(b), 363(c)(1) and

365, and for such other and further relief as may be just and equitable under the circumstances.

DATED: April 22, 2021                                 /s/     Krystal Mikkilineni
                                                      Jeffrey D. Goetz, Esq., AT0002832
                                                      Krystal R. Mikkilineni, Esq. AT0011814
                                                      Bradshaw Fowler Proctor & Fairgrave P.C.
                                                      801 Grand Avenue, Suite 3700
                                                      Des Moines, IA 50309-8004
                                                      515/246-5817
                                                      515/246-5808 FAX
                                                      goetz.jeffrey@bradshawlaw.com
                                                      mikkilineni.krystal@bradshawlaw.com


                                                      Proposed General Reorganization Counsel for
                                                      Cycle Force Group, LLC, Debtor & Debtor in
                                                      Possession


                                   CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                                      /s/   Barbara Warner




                                                  6
Case 21-00571-als11   Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35   Desc Main
                              Document      Page 7 of 11




                                                             EXHIBIT A
Case 21-00571-als11   Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35   Desc Main
                              Document      Page 8 of 11
Case 21-00571-als11   Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35   Desc Main
                              Document      Page 9 of 11
Case 21-00571-als11           Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35                     Desc Main
                                      Document     Page 10 of 11

                                                                                           EXHIBIT B
                                        MARY E. TANNER
                                         Chapel Hill, NC
                            metannercpa@gmail.com  cell 919-923-8480



Experienced CPA with proven leadership and team-building skills. Strong internal controls experience
coupled with flexibility and an orientation towards accomplishing business objectives. Ability to manage
the financial aspects of an organization while adapting to changing market realities. Strong technology
competencies resulting from multiple systems integrations and partnering with other business leaders to
design solutions that work for all areas of the organization.

Core competencies include:
        Accounting Management               Due Diligence                       Regulatory Compliance
        Audit Management                    Efficiency Improvements             Risk Mitigation
        Budgeting & Forecasting             Financial Analysis                  Sales Tax Compliance
        Cash flow management                Financial Statement Prep            Technology Integration




                                              CAREER EXPERIENCE


FINANCE MATTERS, LLC, Chapel Hill, NC, 2019 – Present

Principal (2019-Present)

Provided financial consulting for clients in the non-profit, retail, wholesale, and fulfillment logistics
industries.


PERFORMANCE, INC, Chapel Hill, NC, 1998 – 2018

Director – Accounting (2009-2018)
Controller (1998-2009)
Directed daily financial operations of multi-state, multi-channel retail operation as it evolved into an omni-
channel enterprise. Developed and directly supervised staff of five with six additional indirect reports.
Served as an integral partner on the Corporate and IT Steering committees. Managed financial reporting,
sales tax and regulatory reporting, payroll, A/P, A/R, income taxes, insurance, foreign currency
transactions, annual financial audits and technology upgrades. Developed and managed the budgetary
process, coordinating resources company-wide.
        Through technology improvements, leveraged financial department costs allowing headcount to
         decrease as store and revenue volume more than doubled
        Improved departmental financial reporting, enabling department heads to better understand and
         manage their costs
        Managed user implementation of Lawson/Infor GL and AP upgrades, payroll/HR system
         conversion to ADP then ECI, implementation of PTMS and License HQ software.
        Converted fixed asset system to Sage FAS software
        Implemented Safetech Fraud prevention software, integrated Epicor/Aptos Sales Audit product
         into financial operations
        Partnered with other key operational business leaders to design, test, and implement omni-
         channel retail system based on Epicor/Aptos POS, Sales Audit, CRM and Enterprise Selling
Case 21-00571-als11        Doc 8    Filed 04/22/21 Entered 04/22/21 17:17:35                Desc Main
                                   Document     Page 11 of 11
                                   MARY E. TANNER          Page 2

                                     CAREER EXPERIENCE CONTINUED


      Founding member of the associate engagement team which promotes associate wellness
       activities, and which won Performance Gold level Bicycle-Friendly Business status
MALL ADVOCATE, A division of The Village Companies Chapel Hill, NC, 1993 – 1998
Division Controller
Developed a job costing and forecasting system in order to manage an advertising business which had
expanded quickly. Managed financial reporting for the division and coordinated A/P with the corporate
accounting department. Managed a 2-person staff and established a system of internal controls within
the division.
      Improved cash flow and A/R collections by transitioning to a down-payment policy.
      Developed a job costing model to maximize division profits and educate sales staff on pricing
      Developed and maintained a weekly forecasting model for use in corporate financial projections.

KPMG, Raleigh, NC, 1991 – 1993
Audit Staff
Audited financial statements of public and private companies in the non-profit, insurance and
manufacturing sectors.

      Maximized billings by documenting work done outside the scope of the engagement.



                                             EDUCATION
                                 MBA, Concentration in Finance
                            UNIVERSITY OF NORTH CAROLINA – Chapel Hill, NC

                                        BA, French & Biology
                                   WELLESLEY COLLEGE – Wellesley, MA

                                   CERTIFICATIONS/MEMBERSHIPS

                                 CPA, North Carolina 1992 to present
                                          NCACPA, AICPA
                                  AICPA Not-for-Profit Certificate I

                                    VOLUNTEER INVOLVEMENT
                 Treasurer, Compass Center for Women and Families, 2018-present
                      Treasurer, Wellesley in the NC Piedmont 2012-present
                           Treasurer, Wellesley Class of 1985 2015-2020
               Financial Consultant, Shakori Hills Community Arts Center 2014-2016
                  Team Captain, Team Performance Bike MS New Bern 2010-2014

                                REFERENCES AVAILABLE ON REQUEST
